DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Appeal Brief on 01/11/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. (Currently Amended) The method of claim 8, wherein the representation of the present switch drive signal is adjusted relative to an output ON time.
10. (Currently Amended) The method of claim 8, wherein the  representation of the present switch drive signal is a substantially constant value whenever the switch drive signal is a substantially constant value.
11. (Currently Amended) The method of claim 8, wherein the  representation of the present switch drive signal changes over time during a period in which the switching element remains closed.
15. (Previously Presented) An analog circuit for controlling current flow to an associated load, the analog circuit comprising: a switching element having an open state and a closed state that is configured to intermittently connect an associated power supply to the associated load when the switching element is in the closed state; a switch driver that generates a switch drive signal provided to a control element of the switching element, the switch drive signal being configured to control the state of the switching element to be in the open state or in the closed state based on a desired load current set point and a feedback signal; a current sensor 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a switching element having an open state and a closed state that is configured to intermittently connect an associated power supply to the associated inductive load when the switching element is in the closed state; a switch driver that generates a switch drive signal provided to a control element of the switching element, the switch drive signal being configured to control the state of the switching element to be in the open state or in the closed state based on a desired load current set point and a feedback signal; a current sensor configured to measure a current flowing through the switching element and the associated inductive load and generate, from the measured flowing current, a sensed current signal representing a present current sensor reading; and a summing circuit that adds the sensed current signal and a supplemental signal comprising a representation of the present switch drive signal to generate the feedback signal;
Regarding claim 8, via a switching element having an open state and a closed state, intermittently connecting an associated power supply to the associated inductive load when the switching element is in the closed state; via a switch driver, generating a switch drive signal provided to a control element of the switching element, the switch drive signal being configured to control the state of the switching element to be in the open state or in the closed state based 
Regarding claim 15, a switching element having an open state and a closed state that is configured to intermittently connect an associated power supply to the associated load when the switching element is in the closed state; a switch driver that generates a switch drive signal provided to a control element of the switching element, the switch drive signal being configured to control the state of the switching element to be in the open state or in the closed state based on a desired load current set point and a feedback signal; a current sensor configured to measure a current flowing through the switching element and the associated load and generate, from the measured flowing current, an analog sensed current signal representing a present current sensor reading; and an analog summing circuit that adds the analog sensed current signal and a supplemental signal comprising a representation of the present switch drive signal to generate the feedback signal; 
Regarding claim 16, a switching element having an open state and a closed state that is configured to intermittently connect an associated power supply to the associated inductive load when the switching element is in the closed state; a switch driver that generates a substantially binary (high/low) switch drive signal provided to a control element of the switching element, the switch drive signal being configured to control the state of the switching element to be in the open state (off) or in the closed state (on) based on a desired load current set point and a feedback signal; a current sensor configured to measure a current flowing through the switching element and the associated inductive load and generate, from the measured flowing current, a sensed current signal representing a present current sensor reading; and a summing circuit that 
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839